Filed 12/13/22 P. v. Quiroz CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C096385

                    Plaintiff and Respondent,                                    (Super. Ct. No. 21FE007895)

           v.

 ALBERTO MORALES QUIROZ,

                    Defendant and Appellant.




         Appointed counsel for defendant, Alberto Morales Quiroz, asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error
that would result in a disposition more favorable to defendant, we affirm the judgment.

                             FACTS AND HISTORY                OF THE     PROCEEDINGS
         Defendant went to Matthew C.’s home and asked to speak with Jonathan R.
Defendant and Jonathan argued. As they argued, Matthew came outside and stood beside

                                                             1
Jonathan. Defendant pointed a loaded nine-millimeter semiautomatic handgun with a
high capacity magazine in their direction and said to Jonathan, “you knew this was
coming.” At the time, defendant was prohibited from possessing a firearm due to a prior
felony conviction.
       Defendant was charged by information with two counts of assault with a
semiautomatic firearm (Pen. Code, § 245, subd. (b) – counts one and three – statutory
section citations that follow are found in the Penal Code unless otherwise stated );
criminal threats (§ 422 – count two); two counts of possession of a firearm by a felon
(§ 29800, subd. (a)(1) – counts four and five); and possession of ammunition by a felon
(§ 30305, subd. (a)(1) – count six). The complaint further alleged as to the assault with a
firearm counts that defendant had used a semiautomatic firearm (§ 12022.5, subds. (a) &
(d)); and as to the criminal threats count that defendant used a semiautomatic firearm
with a high capacity magazine (§§ 1203.06, subd. (a)(1), 12022.5, subd. (a)), making the
offense a serious and violent felony (§§ 1192.7, subd. (c)(8), 667.5, subd. (c)(8)).
       Defendant made a section 995 motion to dismiss four of the counts based on
insufficient evidence. The trial court denied defendant’s motion.
       Defendant pleaded no contest to all the charges and admitted the enhancement
allegations in exchange for an indicated maximum sentence of 14 years. Defense counsel
stipulated there was a factual basis for the plea. The trial court sentenced defendant to an
aggregate term of 13 years. The trial court also awarded defendant 452 days of
presentence custody credits and ordered him to pay various fines and fees.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right


                                              2
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
       Accordingly, we affirm the judgment.

                                      DISPOSITION
       The judgment is affirmed.




                                                 HULL, Acting P. J.



We concur:




MAURO, J.




HOCH, J.




                                             3